DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on XXX. Claims X-XX are pending in the current office action. Claim X has been amended by the applicant and Claims X are new claims. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(a) and 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
All 35 U.S.C. § 103 rejections from the previous office action are withdrawn in view of the amendments to the claims. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments. 
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2015/068673 A1, references made to English equivalent US 2016/0244823 A1) in view of Watson et al. (MA Watson, SL Cockroft, DNA modulates solvent isotope effects in a nanopore, Chem. Commun., 51 (2015) 12243-12246) and further in view of Argyris et al. (D Argyris, DR Cole, A Striolo, Ion-specific effects under confinement: the role of interfacial water; ACS Nano 4(4) (2010) 2035-2042). Evidentiary support provided by Church et al. (US 5795782 A, previously cited). 
Regarding claim 10, Yoshida discloses a biomolecule assay apparatus (DNA transport control and analysis device [abstract]), comprising: 
a device for biomolecule assays, including a first liquid tank filled with an electrolyte solution (DNA sequencing device including a top solution cell 30 that includes an electrolyte aqueous solution 33 [Para. 0032; Fig. 1]), one or a plurality of second liquid tanks filled with an electrolyte solution (bottom solution cell 30 containing an electrolyte aqueous solution [Para. 0032; Fig. 1]), a membrane that separates the electrolyte solution filled in the first liquid tank and the electrolyte solution filled in the one or plurality of second liquid tanks (base material 10/11 having a base material pore/nanopore 14/13 wherein the base material is for example a SiN membrane that separates the top solution cell 30 and the bottom solution cell 30 [Paras. 0034, 0037 0102; Figs. 1-2A, 5A-6C, 8A-9B, 12A-12E]), and a first electrode provided in the first liquid tank and a second electrode provided in each of the one or plurality of second liquid tank (top electrode 32 is provided in the top solution cell 30 and bottom electrode 32 is provided in the bottom solution cell 30 [Para. 0032; Fig. 1]), and
a measuring unit for measuring an ion current flowing between the first electrode and the second electrode (a voltage was applied between the electrodes by a patch clamp amplifier and changes in the ion current flowing between the electrodes with time were measured [Para. 0111; Figs. 1]), 
wherein the electrolyte solution comprises:


trishydroxymethylaminomethane (the electrolyte solution comprises an aqueous solution of KCl and 10 mM Tris-HCl [Paras. 0054, 0110; Note: one skilled in the art would appreciate that Tris is equivalent to trishydroxymethylaminomethane; the Office’s position is supported by the instant specification Para. 0032]), 
Yoshida discloses wherein the electrolyte solution is an aqueous solution formed with water as the solvent [Paras. 0055, 0110] and is silent on the use of deuterated water. Yoshida therefore fails to expressly disclose wherein the electrolyte solution comprises “D2O as a solvent”, of instant claim 10. 
Watson discloses a nanopore DNA sequencing device/method wherein the electrolyte solution comprising H2O and/or D2O are compared/analyzed [abstract]. Watson analyzed a nanopore electrolyte solution comprising KCl and Tris-DCl in D2O wherein ion currents were found to be substantially lower in D2O than in H2O [Pg. 12244, Right Col., Last Para.]. Watson further teaches that the structure of D2O is more ordered than H2O and thus the energy barrier associated with structural rearrangement of D2O is higher than H2O and thus D2O was found to retard both the ion and DNA translocation through the nanopores compared to H2O [Pg. 12245, Left Col., First Para. and Right Col., Last Para.]. Watson further teaches that additional experiments were performed in a 1:1 mixture of H2O and D2O (i.e., HDO) and that the effects were intermediate between that seen in H2O and D2O, but closer to the behavior observed in D2O [Pg. 12245, Right Col., Third Para.]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the water solvent disclosed by Yoshida to instead use either D2O or a 1:1 mixture of D2O:H2O because Watson teaches that D2O is more ordered and thus has a higher energy barrier associated with structural rearrangement and therefore will retard both ion and DNA translocation speed through the nanopores [Pg. 12245] and thus can be used to modulate the signal in nanopore DNA sequencing technologies [Pg. 12246] wherein HDO provides an intermediate effect having properties between that of pure H2O and pure D2O [Pg. 12245]. The simple substitution of one known element for another (i.e., one solvent for another) is likely to be obvious when predictable results are achieved (i.e., allows for the translocation of DNA through a nanopore for sequencing) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Yoshida teaches wherein the electrolyte solution comprises the salt KCl with Tris and is silent on the use of additional/different or mixed ions for the electrolyte solution [Paras. 0054, 0110]. Yoshida therefore fails to expressly teach “plural kinds of electrolytes in which cation species in the electrolyte solution contain Cs and Na”, of instant claim 10. 
One skilled in the art would understand that the electric current is carried by the ions present in the electrolyte solution and that any alkali or alkaline earth metals are well know as ion carriers in nanopore devices. This position is supported by evidentiary reference Church, which teaches that “the conducting medium used can be any medium, preferably a solution, more preferably an aqueous solution, which is able to carry electrical current. Such solutions generally contain ions as the current conducting agents, e.g., sodium, potassium, chloride, calcium, cesium, barium, sulfate, phosphate” [Col. 2:59-64]. However, Yoshida and Church both fail to teach the combination of multiple ions to make a mixed ion electrolyte solution as required by claim 10. Argyris discloses the analysis of aqueous electrolyte mixtures for nanopore of biological membranes and ion channels [introduction] wherein the electrolyte solution is formed of either NaCl, CsCl, or a mixture of NaCl+CsCl [abstract; Pg. 2039, Mixed Solute Behavior]. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ion conducting cation (potassium) disclosed by Yoshida with other known cations for nanopore sequencing including Na, Cs, or a mixture of Na and Cs because one skilled in the art would know that any ion can be used as the current conducting agent in a nanopore device [as evidenced by Church, Col. 2:59-64] and Argyris further teaches the use of a mixed solute of NaCl and CsCl for nanopore devices [abstract; Pg. 2039, Mixed Solute Behavior]. The simple substitution of one known element  for another (i.e., one ion conducting agent for another or a mixture of multiple ion conducting agents) is likely to be obvious when predictable results are achieved (i.e., ion conduction through the nanopore) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. 
Regarding claim 13, the limitations of this claim further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Since the claims further limit the biomolecule to be assayed (material worked upon) but fails to limit the biomolecule assay apparatus itself (by a structure being claimed), the limitations of the claim have no patentable weight. It is noted, however, that Yoshida expressly discloses the limitations of claim 13. Yoshida further discloses wherein the device is a DNA sequencing device wherein the biomolecule is a DNA strand 31 (deoxyribonucleic acid) [Paras. 0002, 0032-0033; Fig. 1]. 
Regarding claim 15, Yoshida further discloses wherein the measuring unit assays a biomolecule to be assayed based on a variation in the ion current measured (the DNA was transported through the nanopore by an applied voltage between the electrodes and the changes in ion current flowing between the electrodes with time were measured [Paras. 0109-0112; Fig. 10]). 


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watson and Argyris, as applied to claim 10 above, and further in view of Zhang et al. (US 2011/0037486 A1). Evidentiary support provided for claim 10 by Church et al. (US 5795782 A, previously cited).
Regarding claim 11, modified Yoshida discloses the limitations of claim 10 as outlined previously. 
Yoshida is silent on the use of an immobilizing/driving member and thus fails to expressly teach wherein the first liquid tank has “an opening for introducing into the first liquid tank a biomolecule immobilization member for immobilizing a biomolecule to be assayed thereon, and further comprises a drive mechanism for driving the biomolecule immobilizing member closer to or further from the membrane, and a control unit for controlling an operation of the driving mechanism”, of instant claim 11. 
Zhang teaches using a transport mechanism 50[Para. 0073; Figs. 1A and 2A]) having a DNA strand 40 attached thereto so that the DNA strand 40 is moved through the nanogap and can be moved back and forth through the nanogap [Paras. 0014, 0073-0076, 0081] to generate additional measurement data [Paras. 0035-0038]. Zhang further teaches using a computer base system 900 to perform program instruction or the steps of the disclosed embodiment [Paras. 0128-0135; Fig. 9]. Thus, Zhang teaches a substrate surface (immobilization member) that immobilizes DNA 40 (a biomolecule) such that the transport mechanism 50 (drive mechanism) is configured to move the DNA strand closer or further away from the nanopore wherein a control system 900 (control unit) controls the transport mechanism 50 [Paras. 0073-0076, 0081] wherein such manipulation through the gap provides additional measurement data to allow for statistical quantity analysis [Paras. 0036-0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yoshida to include a transport control mechanism 50 with the necessary control system because Zhang teaches that such system can be used to drive the DNA strand back and forth through the nanopore to generate additional measurement data about the DNA strand being analyzed that allows for a statistical quantity analysis [Para. 0036-0038, 0081]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [adding the transport control mechanism of Zhang to the structure of Yoshida would provide the predictable result of allowing the DNA strand to be manipulated forward and back through the nanopore for analysis] (MPEP 2143(A)). 
Regarding claim 12, modified Yoshida teaches the limitations of claim 11 as outlined previously. Yoshida further teaches wherein the device includes a through hole formed in a membrane fixing member for fixing the membrane (block copolymer thin film 20 comprises a plurality of cylindrical microdomains 22/55 penetrating the thin film [Paras. 0034, 0162; Figs. 1-7B, 12A-12E]). Zhang teaches wherein the DNA strand transport mechanism 50 is larger than the nanogap [Paras. 0075-0076; Fig. 1]. Since Yoshida teaches in at least the embodiment of Fig. 2A wherein the through holes formed in the block copolymer thin film 22 are smaller than the nanopore, and Zhang teaches wherein the transport mechanism 50 is larger than the nanopore, it follows that the teachings of both Yoshida and Zhang necessarily meets the limitations of claim 12 wherein a surface of the biomolecular immobilizing member that faces the membrane has an area larger than a through hole formed in a membrane fixing member for fixing the membrane. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Watson and Argyris, as applied to claim 10 above, and further in view of Yanagi et al. (I Yanagi, R Akahori, T Hatano, K-I Takeda, Fabricating nanopores with diameters of sub-1 nm to 3 nm using multilevel pulse-voltage injection, Scientific Reports 4 (2014) 1-7). Evidentiary support provided for claim 10 by Church et al. (US 5795782 A, previously cited).
Regarding claim 14, modified Yoshida discloses the limitations of claim 10 as outlined previously. Yoshida discloses wherein the nanopore is formed by a focused electron beam such as electron beam before the device is built into the DNA sequencing device and the electrolyte solution is added [Paras. 0005, 0040, 0102, 0109-0111, 0129]. 
Yoshida is silent on using the measuring unit to form the nanopore and thus fails to expressly disclose wherein “the measuring unit controls a processing for forming a nanopore under a condition where the electrolyte solution is in contact with the membrane before the measurement of the ion current is started”. 
Yanagi discloses a method for fabricating nanopores for DNA sequencing [abstract; Pg. 1, First Para] wherein nanopores are formed in situ with an assembled DNA sequencing device whereby a multilevel pulse-voltage injection technique is used to form the nanopore by applying a variety of voltage pulses across substrate material [abstract; Pg. 2, Right Col, Paras. 1-3; Figs. 1a-1b]. Yanagi further discloses wherein nanopores formed by the MPVI technique are precisely and simply formed with diameters of 1 to 2 nm and that the nanopore size can be adjusted to the desired size by sub-nanometer precision via the application of mid-voltage pulses and thus the MPVI technique, compared to conventional techniques using a focused-electron beam, enables the easy, rapid, and highly accurate fabrication of a nanopore [Pg. 5, Discussion]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Yoshida, wherein the nanopore is fabricated by a focused-electron beam, to instead use the voltage applying means (patch clamp amplifier, Para. 0111) to form the nanopore in-situ by a MPVI technique because Yanagi teaches that such technique offers various benefits over traditional focused electron beam techniques including the ability to simply form nanopores in the range of 1 to 2 nm that can be easily adjusted to the desired size by sub-nanometer precision that allows the user to easily, rapidly, and highly accurately fabricate the nanopore in the already assembled device that also provides the utility of being applicable for mass production processing [abstract, Pg. 5; Note: the formation of the nanopore would inherently occur before the ion current is measured as the ion current analysis of the nanopore would not occur until after the nanopore has been formed].

Response to Arguments
Applicant's arguments/amendments filed 07/12/2022 with respect to the objections to the claims and the 35 U.S.C. § 112(a) and 112(b) rejections have been fully considered and are persuasive. The objections to the claims and rejections under 35 U.S.C. § 112(a) and 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 6-8, filed 07/12/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered but are moot in light of the new grounds of rejection. Specifically, the current grounds of rejection rely upon the teachings of Argyris (as evidenced by Church) for the limitations regarding the combination of Na and Cs cation species in the electrolyte.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795